Citation Nr: 0334326	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for aches and pains of 
multiple joints due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from June 1972 to June 1974, and from 
October 1990 to May 1991.  He had service in Southwest Asia 
from December 1990 to April 1991 during the Persian Gulf War 
(PGW).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO in 
February 2001.  A transcript of the hearing has been 
associated with the record on appeal.

The Board remanded this case to the RO in June 2001 so that 
additional evidentiary development could be accomplished.  At 
the time of the remand, the issues on appeal included 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  By a decision dated in July 2003, the RO 
granted service connection for PTSD.  The only remaining 
issue before the Board is as listed on the title page.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran served in Southwest Asia during the PGW.

3.  Medical evidence reflects that the veteran's aches and 
pains of multiple joints are due to clinically diagnosed 
disorders, which are not related to his military service.


CONCLUSION OF LAW

The criteria necessary to establish service connection for 
aches and pains due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2003); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal for the claim listed on the title 
page is not final and remains pending.  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable.

Duty to notify.  The VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [letter from 
VA to a claimant describing evidence potentially helpful to 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The appellant was notified of the law and regulations, and 
information necessary to substantiate his claim and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf by means of the discussions in the March 2000 rating 
decisions; the Board remand in June 2000; the April 2000 
statement of the case; and July 2003 supplemental statement 
of the case.  A February 2002 letter from the RO informed the 
veteran of the type of medical and nonmedical evidence he 
needed to submit in support of his undiagnosed illness claim.   
The evidence was also discussed at the February 2001 Travel 
Board hearing.  

Significantly, the veteran was provided notice of the newly-
enacted VCAA and its provisions regarding the duty to assist 
and VA's obligation to provide a medical examination and/or 
obtain a medical opinion in the Board's June 2001 Remand.  
Moreover, the RO furnished the veteran a letter in November 
2001 advising him of the additional evidence deemed relevant 
to his claims, as specifically set forth in the Board's 
remand.  This letter advised the veteran that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for the disorders at issue herein.  He was 
informed as well that if he could not obtain any private 
medical records, he could provide VA authorization to obtain 
them for him by completing the appropriate forms (VA Form 21-
4142 and Medical History Form), copies of which were enclosed 
with the letter.  Follow-up development letters were 
furnished to the veteran.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his undiagnosed 
illness claim.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

Duty to assist.  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims for the benefits sought on appeal, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating his claims.

The record shows that pursuant to the Board's June 2001 
remand instructions, extensive development was undertaken by 
the RO to obtain additional VA and private medical treatment 
records and to provide VA examinations to ascertain the 
nature and etiology of the claimed disorder involving the 
veteran's aches and pains of multiple joints.  As a result of 
this development, service medical records, VA medical 
records, and private treatment records were obtained and the 
veteran was afforded VA examinations in October and November 
2002.  All known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not contend that 
additional evidence exists and needs to be obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
also was informed of his right to a hearing and was presented 
several options for presenting personal testimony; in 
connection with this matter, he testified at a personal 
hearing held before the undersigned Veterans Law Judge in 
February 2001 (the transcript of which is in the claims 
file).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).


Legal Criteria.  Service connection may be established for 
disability that is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110.  
If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim.  38 C.F.R. § 3.303(b).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Public Law 107-103, which amends various provisions of 38 
U.S.C. §§ 1117 and 1118, effective March 1, 2002.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Under the revised provisions of 38 U.S.C.A. § 1117, the 
Secretary may pay compensation to a Persian Gulf veteran who 
has a qualifying chronic disability that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war, or, to a degree of 10 percent or more during the 
presumptive period established by the Secretary of Veterans 
Affairs.  For purposes of this section, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness, (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) any 
diagnosed illness that the Secretary determines by regulation 
warrants a presumption of service connection.  See 38 
U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, PL 107-
103.

Implementing VA regulations provide that the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2(ii).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following:  
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

The change in the law established by the Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, with 
regard to the criteria for establishing entitlement to 
service connection for disabilities for Persian Gulf War 
veterans was effective March 1, 2002.  This law liberalizes 
the criteria for establishing service connection for various 
disorders, including, in pertinent part, by authorizing the 
granting of service connection for medically unexplained 
chronic multisymptom illnesses, including fibromyalgia.  The 
revised provisions of the law are applicable to the present 
claim for the period since March 1, 2002, but not earlier.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The newly enacted provisions of the Veterans Education and 
Benefits Expansion Act of 2001 substantially expand the 
criteria for the payment of compensation for certain types of 
illnesses, including fibromyalgia, which may now be 
classified as undiagnosed illnesses within the meaning of the 
Persian Gulf War Veterans Act of 1994.  Under the original 
provisions of 38 U.S.C.A. § 1117 established by the Veterans 
Benefits Improvements Act of 1994, Public Law 103-446, a 
veteran who had a disability for which physicians had 
assigned a diagnosis was precluded from establishing service 
connection for such disability as an undiagnosed illness 
under § 1117, even if that diagnosis was merely a descriptive 
label for a collection of unexplained symptoms.  The new 
legislation enlarged the list of compensable conditions to 
include "medically unexplained chronic multisymptom illness 
defined by a cluster of signs or symptoms" that otherwise 
could not be connected conclusively to specific wartime 
exposure residuals compensable under other existing statutory 
bases.

In selecting the statutory language, it was the intent of 
Congress to ensure eligibility for chronically disabled Gulf 
War veterans in the absence of a conclusive pathophysiology 
or etiology despite a diagnostic label by a clinician.  The 
revised definition encompasses a variety of unexplained 
clinical conditions, characterized by overlapping symptoms 
and signs that share features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent laboratory abnormalities.  Chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome are the 
most common diagnoses falling within this definition and are 
specifically enumerated in the statutory language.  Other 
conditions that may be characterized similarly include other 
chronic musculoskeletal pain disorders and chronic headache 
disorders.  The intent of the legislation is to give guidance 
to the Secretary rather than to limit eligibility.  Congress 
did not intend to limit the definition to syndromes that can 
be clinically or scientifically linked to Gulf war service 
based on current evidence, nor did it intend to include 
chronic multisymptom illnesses of partially understood 
etiology and pathophysiology such as diabetes or multiple 
sclerosis.  For further clarification, see the Joint 
Explanatory Statement on HR 1291, 147 Cong. Rec. S13227, 
S13238.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Background.  The veteran claims, in essence, that he 
experiences pains and aches of multiple joints secondary to 
an undiagnosed illness associated with his PGW service.  

Service medical records reveal that the veteran presented 
complaints of body aches, tiredness and gastrointestinal pain 
in March 1974.

VA medical records show that the veteran was accorded a PGW 
examination in January 1993.  The veteran reported that his 
general health was poor.  No musculo-skeletal complaints were 
noted and examination was negative for any pertinent 
abnormality.

Records from a military medical facility reflect that he was 
seen in April 1994 for right knee pain and bilateral foot 
pain.

In December 1995 the RO received medical records from David 
W. Hiott, M.D., reflecting that the veteran had some muscle 
discomfort in the right back from the subscapular area to the 
upper pelvic area.  The etiology was not clear and he did not 
remember injuring his back.

Private medical records reflect that the veteran's vehicle 
was rear-ended in June 1996.  A few hours later he went to 
the hospital complaining of lower back pain.  The examiner 
opined that he had mild residual lower back strain from the 
accident.

March 1998 private medical records show that the veteran 
complained of right elbow pain, diagnosed as epicondylitis, 
right lateral elbow.

Private medical records dated in July 1998 reflect that the 
veteran's vehicle was rear-ended in a vehicle accident.  He 
had no head injury, loss of consciousness, or complaints of 
neck injury.  He did complain of soreness and tightness 
around the right rhomboid and obliquus posterior muscles.  In 
September 1998, the veteran suffered a left posterolateral 
cervical strain when he fell off a ladder from the 6 foot 
level.

Service medical records reflect that the veteran completed a 
report of medical history in October 1998 and indicated that 
he had a history of swollen or painful joints, frequent or 
severe headaches, frequent trouble sleeping and depression or 
excessive worry.  He completed another such report in June 
1999 at which time he again reported a history of swollen or 
painful joints, frequent or severe headaches, frequent 
trouble sleeping, depression or excessive worry, as well as 
arthritis, rheumatism or bursitis, and recurrent back pain.

September 1999 VA medical records note a history of chronic 
back pain, which had increased since the weekend with 
numbness in the left side.  The veteran denied falling or 
suffering any injuries.  December 1999 VA medical records 
note complaints of chronic lower back pain and right leg 
pain.  The veteran complained of pain in various joints, 
summer and winter, especially his back at the waist line.  He 
had had early morning stiffness and increasing back 
discomfort over the last several months.  The veteran also 
reported a diagnosis of fibromyalgia.  A physical examination 
was unremarkable.  There was no swollen joints, deformities, 
or heat.  He had good range of motion.  His family history 
was positive for degenerative arthritis.  A recent rheumatoid 
profile however was negative.

Private medical records from Dr. Hiott show that the veteran 
was seen in November 1999 for complaints of pain in various 
joints.  Physical examination was unremarkable.  There were 
no swollen joints, no deformities, good range of motion, and 
no heat.  Dr. Hiott recommended rheumatology consultation.

In a letter addressed to Dr. Hiott, dated in December 1999, 
William M. Edwards, M.D., reported that the veteran stated 
that he had at least a 9 years history of diffuse pain, which 
he related to the PGW.  He described soreness and pain 
involving essentially all his peripheral joints, back and 
neck.  He had undergone arthroscopic surgery on his right 
knee.  He also was evaluated at a VA hospital and advised, 
"Everything is OK."  He described prolonged morning 
stiffness and stiffness after periods of inactivity during 
the day.  There was pain if he walked or did any type of 
physical exertion.  He frankly stated he felt sore all over, 
and had no energy and a typical non-restorative sleep 
profile.  Physical examination was unremarkable except for 
mild patellofemoral crepitation on passive range of motion of 
his knees.  A neural examination was normal with no evidence 
of peripheral synovitis or muscle disease.  He presented with 
a chronic pain syndrome, which was consistent with 
fibromyalgia.  A basic work-up with serological studies was 
recommended.  Dr. Edwards noted the following:

While I really do not have a strong 
feeling that he has an underlying 
inflammatory connective tissue disorder, 
I certainly think this warrants 
consideration.

In a January 2000 VA general medical examination, the 
examiner noted that the veteran reported serving during 
Desert Storm.  He was unsure if he had any oil fire exposure 
or any known gas exposure.  He remembered taking pills for 
poison gas, and receiving vaccines prior to going to the 
Persian Gulf.  After returning he had severe night sweats, 
fevers, and generalized pain for a while.  He complained of 
pain in all joints, with no swelling or heat noted.  He 
stated that he had been diagnosed with fibromyalgia and was 
unable to exercise due to pain.  The examiner stated that all 
joints appeared normal with full range of motion, although he 
appeared to have pain on extreme range of motion of every 
joint.  There was generalized mild muscular tenderness to 
palpation with no obvious trigger points noted.  The final 
diagnosis included a history of generalized joint pain, 
headaches, concentration, memory problems, increasing 
irritability, fatigue, and erectile dysfunction.  The 
examiner noted that, "this constellation of symptoms could 
be compatible with what is known as gulf war syndrome."

A VA mental examiner in January 2000 noted that the veteran 
reported that in December 1999 he started taking medical 
leave from work, having problems with pain all over, 
especially his wrists, back, and legs.  He was no longer able 
to operate a vehicle due to pain and inability to see 
clearly.  When he was asked to specifically describe his 
condition, he stated that he presently had, "headaches, 
fatigue, sleepless nights, night sweats, forgetfulness, 
inability to concentrate, frustration, mood changes, and a 
desire to be alone."  The examiner noted the veteran 
appeared to be an excellent case maker.  He "appeared to be 
highly familiar with the tricyclic symptoms of both post-
traumatic stress disorder and Gulf War Syndrome.  It was a 
challenge, and a difficult one, to attempt to avoid known 
recitation of such symptoms and those which were clearly 
experienced."  The examiner noted that Gulf War Syndrome 
appeared to be established only through verbal recitation of 
standard symptoms.

In a February 2000 VA PTSD examination, the examiner noted 
that the veteran reported chronic pain problems all over his 
body which initially started with different types of joint 
pain, but involve most of his muscles, especially his back, 
legs, and shoulders.  This has been worked up on several 
occasions with a current diagnosis of fibromyalgia.  The 
examiner noted the veteran's medical problems were mainly 
related to chronic pain.

In a letter dated in March 2000, a VA physician stated that 
the veteran had an as yet undiagnosed medical problem, which 
was very painful and incapacitated him from work.

By rating action in March 2000 service connection was denied 
for aches and pains of the joints.  In making that 
determination the RO noted that medical records revealed a 
history of several accidents including two vehicular 
accidents in 1996 and 1998, and a fall from a ladder in 1998.  
There were subsequent complaints and treatment for joint 
pains.

VA medical records reflect that in August 2000 the veteran 
was seen for complaints of pain in the lower back and knees.  
The examiner noted that the veteran's hands, wrists, and 
elbows had a full range of motion with no synovitis.  His 
knees had a full range of motion with crepitus, but no warmth 
or redness.  Diffuse positive pain was noted, but the 
clinical presentation was not impressively consistent with 
that diagnosis.  A rheumatoid consultation was planned.

VA medical records reflect that the veteran was accorded a 
rheumatology consultation in September 2000 for evaluation of 
diffuse, musculoskeletal pain of 6 to 7 years duration.  
There was no history of joint swelling, erythema, or warmth.  
No particular joints were involved more than others.  
Physical examination revealed that all joints had full range 
of motion.  There was no synovitis or effusion.  There were 
tender points at the anterior cervical, trapezius, upper 
gluteal, lateral epicondyles, and right medial fat pad.  The 
diagnoses were as follows:  (1) no convincing clinical 
evidence for rheumatoid arthritis; and (2) symptoms and 
clinical findings are suggestive of fibromyalgia.

Medical records from the Waterloo Medical Center reflect that 
in January 2001 Dr. Hiott listed the veteran's diagnoses as 
fibromyalgia, right 5th toe pressure disorder, and 
psychiatric problem involving depression.  Dr. Hiott stated 
that the fibromyalgia was chronic, painful, variable, but not 
deforming.

At a Travel Board hearing in February 2001, the veteran 
denied a medical history of aches and pains of joints prior 
to service in Southwest Asia.  He had had aches and pains 
since about June 1991.  The veteran's spouse noted that she 
had not observe any redness or swelling, but believed the 
veteran had joint aches and pains because he told her so.  
The doctors could not determine the cause of his aches and 
pains and finally told her it was fibromyalgia.

In June 2001, the Board remanded the case to obtain 
additional medical records identified by the veteran, and to 
afford the veteran an examination to evaluate the nature and 
etiology of his complaints of pain of multiple joints.

In a VA joints examination in October 2002, the examiner 
noted that the veteran presented with multiple upper and 
lower extremity small and large joint arthralgias, which he 
attributed to his PGW service.  He described diffuse 
arthralgias of his neck, shoulders, elbow, wrist, and 
fingers.  He also described intermittent low back pain as 
well as bilateral hip, knee, and ankle pain.  He described 
occasional swelling in the knees and a feeling of general 
fatigue.  His previous treatment had included 
antidepressants, nonsteroidal anti-inflammatory drugs and 
Ultram.  The examiner offered the following comments:

Based on today's examination, this 
examiner cannot say with a reasonable 
amount of medical certainty as to whether 
these complaints are due to any known 
diagnostic entity.  He does have a 
history of being previously diagnosed 
with fibromyalgia and this diagnosis 
based on soft tissue pain above and below 
the waist and both sides of the body.  
This examiner was only asked to perform a 
joint examination.  Therefore, the 
diagnosis of fibromyalgia will be 
deferred to a rheumatologist.  Further 
since the diagnosis in question may have 
occurred during active service, during 
the Gulf War, it may fall under the 
category of "Gulf War Syndrome," and a 
consultation with an appropriate 
specialist regarding this should be 
considered.

[The veteran] did not mention any 
specific injury that may have caused 
these symptoms.  He did mention that he 
was involved in a rear-end motor vehicle 
accident several years ago, but in my 
opinion, by the description he gave, this 
would not cause a condition as 
fibromyalgia.  

In a November 2002 VA fractures and bone disease examination, 
the examiner noted he was evaluating the veteran for 
rheumatology.  He also reviewed the claims file and the 
October 2002 VA joints  examination.  There were variations 
from the history presented by the veteran and the claims 
file.  It was noted that in a January 1993 Gulf War 
examination, his musculoskeletal examination was normal and 
no musculoskeletal complaints were recorded.  The onset of 
low back pain appeared to have been subsequent to a motor 
vehicle accident in 1996, when he was rear ended.  In July 
1998 he had another motor vehicle accident.  In September 
1998 he fell off of a ladder suffering a cervical strain.  He 
also had two medical visits for right epicondylitis in 1998.  
The examiner noted that the first evidence of diffuse 
arthralgia was an entry dated in June 1999.  Trigger points 
were identified in December 1999 at which point fibromyalgia 
was first diagnosed.  The examiner further noted a history of 
headaches at least since 1973.  An entry at that time noted, 
"probable functional etiology of headaches, 
psychophysiologic reaction."  The physician at that time 
added, "If the patient is still symptomatic, he should be 
referred back to psychiatry."  This note was dated in August 
1973.  He also had arthroscopic surgery of the right knee in 
1989.  

The examiner noted that he had been asked to determine the 
etiology of the veteran's complaint of pain in multiple 
joints, and whether these were due to a known diagnostic 
entity.  If they could not be attributed to a diagnosed 
illness, this was to be commented on as to whether it 
occurred during active duty in the Gulf War.  The veteran 
reported joint and muscle aches and pains all over his body 
since 1991.  He was initially seen in 1991 with a temperature 
and joint and muscle aches, and told he had a viral syndrome 
at that time.  He continued to see physicians for the same 
problem from 1991 to 1999.  In 1999, he reportedly was 
diagnosed by a rheumatologist with fibromyalgia.  He now 
reported pain in both wrists, low back, shoulders, elbows, 
neck, and hips.  He took medication for the muscular and 
joint pains, and slept poorly.  

The examiner observed that the veteran was not in any acute 
pain, sat comfortably and walked without a limp.  His spine 
revealed normal curvature, with no tenderness, spasm, or 
trigger points.  The lumbosacral spine left and right lateral 
flexion was to 40 degrees; extension was to 20 degrees with 
pain; and forward flexion was to 85 degrees.  The cervical 
spine bilateral lateral flexion, and extension was to 50 
degrees; flexion was to 35 degrees; and, bilateral rotation 
was to 60 degrees.  None of the measurements diminished with 
repetitive testing.  He had 5/5 motor strength in all planes 
about his shoulders, elbows, wrists, and fingers.  He had 
full range of motion of his shoulders, and elbows.  Dorsal 
extension and palmar flexion of his wrist was to 70 degrees; 
and, radial/ulnar deviation was 20/45 degrees.  His fingers 
had full range of motion in all planes, and 5/5 motor 
strength.  He had mild crepitus in the right knee and had 
arthroscopic portal scars.  He had no tenderness, erythema, 
warmth, or instability of either knee.  He had bilateral 
flexion of the knees to 130 degrees, and 2+ deep tendon 
reflexes of the knees and ankles.  Flexion of the ankles with 
dorsiflexion was to 20 degrees; and plantar flexion to 40 
degrees, bilaterally.  He had no trigger points, and no 
evidence of swelling of any joints.  November 2002 radiology 
reports requested by the examiner were normal except for the 
cervical spine, which revealed minimal disc space narrowing 
at C5-C6.  There was left sided neural foramina stenosis at 
C5-C6.

The examiner provided the following comments:

My impressions are that [the appellant] 
is a 50-years-old veteran with post-
traumatic stress disorder and depression, 
with a long history of functional 
headaches.  He sustained a lumbar strain 
from motor vehicle accident in January of 
1996, epicondylitis in 1998, and cervical 
strain from ladder accident in September 
of 1998.  Since 1999, he has complained 
of diffuse arthralgias and myalgias.  At 
some point he was diagnosed with 
fibromyalgia.  At this time he does not 
have trigger points and therefore one 
cannot make the diagnosis of 
fibromyalgia.  However, one has to 
question the diagnosis of fibromyalgia in 
any case, in a patient with well-
diagnosed and well documented post-
traumatic stress disorder and depression.  
It would be my opinion that his diffuse 
aches may be secondary to supposed 
fibromyalgia, some of them are certainly 
secondary to trauma, such as his low 
back, his right arm, his cervical spine, 
and his right knee.  Much of it is 
probably related to the chronic 
depression and the post-traumatic stress 
disorder.   I do not believe that he has 
anything that is non-diagnosable, nor 
anything that had its onset during or 
immediately after his service in the Gulf 
War.

In August 2003 the veteran submitted medical records in 
support of his claim, which he asserted documented that he 
has a medically unexplained chronic multi-symptom illness, 
such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  He asserted that VA medical records dated in 
September 2000 verify tender points and a diagnosis of 
fibromyalgia.  This record has been summarized above.


Analysis.  At a hearing in February 2001, the veteran denied 
a medical history of aches and pains of joints prior to 
service in Southwest Asia.  He stated that he had had aches 
and pains since about June 1991.  While the possibility of 
fibromyalgia has been noted in various treatment records, the 
most recent VA examination does not support a diagnosis of 
fibromyalgia.

The Board notes that the veteran is capable of presenting lay 
evidence regarding his symptoms.  However, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus to service, only a qualified individual can 
provide that evidence.  As the veteran has no medical 
expertise, his contentions in this regard have no probative 
value.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must 
be supported by evidence and sound medical principles, not 
just assertions.  See Tirpak v. Derwinski, 2 Vet. app. 609, 
611 (1992).

The veteran has submitted medical evidence to support his 
claim.  Dr. Edwards evaluated the veteran in December 1999 
and concluded that the veteran presented with a chronic pain 
syndrome that was consistent with fibromyalgia.  However, Dr. 
Edwards noted that he did not have a strong feeling that the 
veteran had an underlying inflammatory connective tissue 
disorder.  In September 2000 a VA rheumatology consultation 
resulted in a conclusion that there was no convincing 
clinical evidence for rheumatoid arthritis but that the 
veteran's symptoms and clinical findings were suggestive of 
fibromyalgia.  Dr. Hiott listed fibromyalgia as a diagnosis 
is January 2001. 

The veteran underwent a series of VA examinations in October 
and November 2002 to ascertain the nature and etiology of his 
muscle and joint pains.  An examiner noted that he had 
extensively reviewed pertinent information in the claims 
file.  He noted that no musculoskeletal complaints or 
findings were noted when the veteran was accorded a Gulf War 
examination in a January 1993.  The veteran was seen for some 
muscle discomfort in his right back in December 1995.  
However, the onset of the veteran's low back pain appeared to 
have been subsequent to a motor vehicle accident in 1996.  In 
1998 the veteran had another motor vehicle accident and also 
suffered a cervical strain when he fell off a ladder.  The 
examiner further noted that the first evidence of diffuse 
arthralgia was in entries in June 1999.  Trigger points were 
identified in December 1999 at which point fibromyalgia was 
first diagnosed.  

The examiner noted that he had been asked to determine the 
etiology of the veteran's complaints of pain in multiple 
joints, state whether the complaints were due to a known 
diagnostic entity, and, if the complaints could not be 
attributed to a diagnosed illness, offer an opinion as to 
whether the complaints were related to the veteran's PGW 
service.  The physician noted the veteran did not have 
trigger points and therefore did not meet the criteria for a 
diagnosis of fibromyalgia.  The physician opined that some of 
the veteran's diffuse aches were certainly secondary to 
trauma, such as the complaints related to his low back, right 
arm, cervical spine, and right knee.  The physician stated 
that much of the symptomatology was probably related to the 
chronic depression and the PTSD.  Further, he did not believe 
that the veteran had anything that was non-diagnosable or had 
its onset during or immediately after his service in the Gulf 
War.

Other than the opinion of this VA examiner, there is no other 
opinion of record that addresses the etiology of the 
veteran's claimed muscle and joint pain.

In short, there is no objective medical record or competent 
evidence showing that the veteran currently has a disability 
manifested by muscle and joint pain that is related to his 
active service.

Further, the Board concludes that there is no objective 
medical evidence that the veteran's present muscle and joint 
pain are due to an undiagnosed illness that developed during 
his service in the Persian Gulf.

The Board concludes that the weight of the credible evidence 
is against the veteran's claims of service connection for a 
disability manifested by muscle and joint pain.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for aches and pains of multiple joints due 
to undiagnosed illness is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



